DETAILED ACTION
Response to Arguments
Applicant’s arguments filed with respect to the 103 rejection of claim 24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as detailed below. 
Applicant's arguments with respect to the double patenting rejection have been fully considered but they are not persuasive. The ‘512 patent teaches an aerosolization zone, a heater positioned within the aerosolization zone [claim 1], and a control component configured to detect draw on the smoking article and provide power to the heater in response to the draw on the smoking article [claim 22]. Thus, the first aerosol precursor composition component and the second aerosol precursor composition component of the claims of the ‘512 patent are necessarily aerosolized in the aerosolization zone when a user draws on the smoking article.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 27, 28, 34, 36, 37, 40, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker (US 2013/0192616) in view of Yang (US 2011/0309157). 
Regarding claims 24 and 27, Tucker teaches a smoking article comprising: a mouthend comprising an opening 24; an air passage 21 through at least a portion of the smoking article and terminating at the opening; a first reservoir 22 containing a first aerosol precursor composition component [0053]; an aerosolization zone substantially in line with the air passage; a heater 14 positioned within the aerosolization zone; a first transport element 28 providing fluid communication between the first reservoir and the aerosolization zone. Tucker does not teach a second reservoir and transport element. Yang teaches a device for volatizing liquid material to generate an aerosol for inhalation [0009-0010]. The device includes different liquid supplies (i.e. separate reservoirs) for separately transferring liquids, wherein multiple capillary wicks (i.e. separate from one another in the embodiment when the reservoirs are separate) are adapted to transport the liquids to the heating element at controlled ratios [0014, 0017, 0020]. It would have been obvious to one of ordinary skill in the art to provide a second separate reservoir containing a second aerosol precursor composition component and a second transport element in the smoking article of Tucker so that two liquids are present at the heater in desirable concentrations and an aerosol with desirable concentrations of the two liquids is formed [Yang 0018]. Thereby the two liquids would remain substantially separated until combination in the aerosolization zone, and the first aerosol precursor composition component and the second aerosol precursor composition component are aerosolized in the aerosolization zone when a user draws on the smoking article. The difference between a rate of transport of the first aerosol precursor composition component to the aerosolization zone from a rate of transport of the second aerosol precursor composition, whatever difference that inherently is present, is considered to be “less than a threshold amount”, as Applicant does not claim an actual threshold amount for which the difference should be less than. 
Regarding claim 28, modified Tucker teaches a control component adapted to operate the heating element to heat at least one of the first aerosol precursor composition component and the second aerosol precursor composition component [Tucker 0079]. 
Regarding claim 34, Tucker teaches the aerosol precursor composition comprises a nicotine solution and a flavoring agent [0053]. As modified Tucker teaches providing components separately, this suggests to one of ordinary skill in the art that in modified Tucker, the first aerosol precursor composition component may be a nicotine solution and the second aerosol precursor composition component may be a flavoring agent.
Regarding claims 36, 37, and 42, modified Tucker teaches wicks [Tucker 0100; Yang 0015]. 
Regarding claim 40, modified Tucker teaches wicks formed of different materials [Althouse 0049] or overall dimensions [Yang 0017]. 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and Yang as applied to claim 24 above, and further in view of Vieira (US 2002/0146242).
Tucker teaches the aerosolization zone comprises a first heater (aerosolization element) in fluid communication with the first transport element and configured to aerosolize the first aerosol precursor composition component [0053-0054]. Modified Tucker is silent to a second heater. Vieira teaches an evaporation device for volatile substances wherein a wick is connected to a resistive heating element [0012]. A plurality of heating elements are used which provide greater flexibility, better functional integration, and allows for the use of heating elements with different heating capacities to produce different temperatures and different evaporation rates [0014-0016]. It would have been obvious to one of ordinary skill in the art when using two transport elements to provide fluid communication from the two reservoirs to two respective heating elements in the aerosolization zone of modified Tucker for the aforementioned reasons suggested by Vieira. 
Claims 29 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and Yang as applied to claims 24 and 28 above, and further in view of Bellinger (US 2013/0104916).
Modified Tucker does not teach the amount of heat applied by the heating element is tunable by a user to control the amount of aerosol generated by the smoking article. Bellinger teaches a vaporizer including an input that allows the user to adjust the regulated output power level to the heating element directly [0043], i.e. teach the amount of heat applied by the heating element is tunable by a user to control the amount of aerosol generated by the smoking article. It would have been obvious to one of ordinary skill in the art to apply this configuration to modified Tucker to allow for enhanced user control. The amount of the first aerosol precursor composition component and/or the amount of the second aerosol precursor composition component delivered to the aerosolization zone is thereby tunable by a user to control the amount of aerosol generated by the smoking article
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker, Yang, and Bellinger as applied to claim 29 above, and further in view of Levin (US 2013/0298905).
Modified Tucker is silent to Joules of heat per second. Levin teaches a smoking article wherein the heater is configured to provide 15 to 25 Watts [0009], i.e. 15 to 25 Joules of heat per second. As this is a conventional heating level known in the art, it would have been obvious to one of ordinary skill in the art to apply to the heater of modified Tucker to achieve the same, predictable result of vaporizing the liquids. 
Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious Tucker and Yang as applied to claim 24 above, and further in view of Young (US 2009/0324206).
Modified Tucker is silent to the claimed heating element for pre-heating. Young teaches a liquid vaporization device wherein prior to vaporization, the liquid is preheated by a resistive heating element to provide a liquid having less viscous drag for higher liquid throughput and higher vapor output [0108-0109]. It would have been obvious to one of ordinary skill in the art to provide a further resistive heating element in contact with any of the two reservoirs or transport elements of modified Tucker in order to preheat the liquid for the aforementioned reasons. One of ordinary skill in the art would appreciate that the control component of Tucker [0079] would be adapted to operate the further resistive heating element.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious Tucker and Yang as applied to claim 24 above, and further in view of Horstmann (US 2007/0062548). 
Tucker teaches the first aerosol precursor composition comprises a nicotine solution [0053]. Modified Tucker does not teach the second liquid includes an acid. Horstmann teaches an inhaler wherein nicotine and an acid are provided separately such that volatilized nicotine and volatilized acid combine to form a nicotine salt which enables absorption of nicotine via the respiratory passages and causes as little irritation and is as intense as possible [0006-0012]. It would have been obvious to one of ordinary skill in the art to include an acid in the second liquid of modified Tucker for the reasons suggested by Horstmann. 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious Tucker and Yang as applied to claim 24 above, and further in view of Althouse (US 2006/0078477). 
Modified Tucker does not teach the first transport element and the second transport element are formed of different materials. Althouse teaches a vapor dispersing device comprising two separate ampules (reservoirs) of different compositions and two separate wicks for supplying the compositions to an evaporative pad, the wicks may formed of different materials to allow for different wicking rates [Fig. 7; 0048-0049]. It would have been obvious to one of ordinary skill in the art to form the transport elements of modified Tucker from different materials such that the liquids are present at the heating element in desirable concentrations. 
Claims 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious Tucker and Yang as applied to claim 24 above, and further in view of Muderlak (US 5,449,117). 
Modified Tucker as applied to claim 24 above teaches different compositions are transported to the aerosolization at the same rate of transport, but does not specifically disclose using different wicking rates. Muderlak teaches that different liquid compositions may have different flow rates, thereby requiring a different wick to be used with each composition [col. 1, l. 40-45]. In order for the different liquid compositions of modified Tucker to arrive at the same time at the aerosolization zone as desired by modified Tucker, one ordinary skill in the art would have found it obvious to use different wicks with different wicking rates to correspond to the different flow rates of the separate compositions.  
Claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker, Yang, and Bellinger as applied to claim 43 above, and further in view of Bellinger and Roberts (US 4,819,665).
Tucker teaches the smoking article forms an aerosol and provides a drawing experience similar to that of drawing upon a conventional, lit-end cigarette [0034]. A WTPM content is not disclosed. Roberts teaches a smoking article forming an aerosol akin to the smoke of a conventional cigarette [col. 4, l. 48-61], wherein the article delivers 3 mg or more of aerosol, measured as wet total particulate matter (WTPM), in the first 3 puffs when smoked under FTC smoking conditions including 2 second duration and 35 ml puffs [col. 6, l. 56 to col. 7, l. 3], i.e. an average of 1 mg WTPM per puff and per 35 ml. It would have been obvious to one of ordinary skill in the art to configure the smoking article of modified Tucker to deliver a WTPM content of about 1.0 mg during a puff of approximately 2 seconds in duration and 35 ml in total puff volume to further simulate the smoke of a conventional cigarette as suggested by Roberts. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,524,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 22 of the ‘512 patent teach all of the limitations of instant claim 24, as well as instant claims 25, 27, and 35. The remaining instant dependent claims are further taught or suggested by the remaining claims of the ‘512 patent.  
Allowable Subject Matter
Claim 25 is rejected under double patenting and objected to as being dependent upon a rejected base claim, but would be allowable upon filing of a terminal disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed 1/13/2021 have been fully considered and are persuasive
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC YAARY/Examiner, Art Unit 1747